Citation Nr: 1106709	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an inner ear disorder.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
denied service connection for bilateral hearing loss and 
tinnitus, and determined that new and material evidence had not 
been received to reopen a service connection claim for an inner 
ear disorder.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The Board issued a decision in May 2008, in which it determined 
that new and material evidence sufficient to reopen the Veteran's 
claim for entitlement to service connection for an inner ear 
disorder had been received but denied the claim on the merits.  
The Board also denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The Veteran appealed the Board's May 2008 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 2009 
Order, upon a Joint Motion for Remand, the Court remanded the 
decision to the Board for further action concerning the claims 
for entitlement to service connection for bilateral hearing loss, 
tinnitus, and an inner ear disorder.  Specifically, the Court 
directed the Board to reconsider the Veteran's service treatment 
records and lay evidence concerning his ongoing symptomatology 
since service and discuss whether VA has satisfied its duty to 
assist the Veteran, including whether the evidence of record is 
sufficient to trigger VA's duty to provide a medical examination 
or opinion under 38 C.F.R. § 3.159.

In June 2009, the Board remanded the claims to the AMC/RO for 
additional development, including obtaining the Veteran's 
outstanding treatment records from the Bostick State Prison and 
affording the Veteran an examination to determine the extent and 
etiology of his tinnitus and inner ear disorder disabilities.  
That development was completed and the case was returned to the 
Board for appellate review.  Since the Board has herein granted 
service connection for bilateral hearing loss, no discussion of 
whether the agency of original jurisdiction (AOJ) substantially 
complied with the June 2009 remand orders with regard to the 
service connection claim for bilateral hearing loss is necessary.     

The Board notes that the Veteran requested a videoconference 
hearing before a member of the Board and was notified that a 
hearing was scheduled for February 2008.  See December 2007 Board 
Hearing Notification Letter; see also August 2005 Hand-Written 
Letter from the Veteran.  The Veteran did not appear for the 
hearing, but he indicated that he was unable to attend the 
hearing because he was incarcerated and VA did not contact the 
Georgia Department of Corrections in advance in order to arrange 
for his transportation to and from the hearing.  See February 
2008 Hand-Written Letter from the Veteran.  The Board construed 
this letter as motion for a new hearing date and denied the 
motion, finding that the Veteran had not shown good cause for a 
new hearing to be scheduled.  See April 2008 Board Letter to 
Veteran.  As such, the Board finds that the Veteran's hearing 
request is withdrawn. 

The issues of entitlement to service connection for tinnitus and 
an inner ear disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss.

2.  The Veteran competently and credibly reports that he has 
experienced weapons noise exposure throughout his active duty 
service.

3.  There is competent and credible evidence demonstrating a 
relationship between the Veteran's bilateral hearing loss 
disability and his in-service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on 
appeal, specifically service connection for bilateral hearing 
loss.  As such, no discussion of VA's duty to notify or assist 
regarding the issue of entitlement to service connection for 
bilateral hearing loss is necessary.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a disorder noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws administered 
by the VA, there is a current bilateral hearing loss disability, 
as reflected in June 2008 and August 2009 Audiological Evaluation 
Reports from Dr. E. R. Bohannon, since the auditory threshold in 
all frequencies (500 Hertz to 4000 Hertz) is 40 decibels or 
greater bilaterally.  See 38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels.  The higher threshold 
levels indicate hearing loss as defined by 38 C.F.R. § 3.385.  As 
there is evidence of a current chronic disability of bilateral 
hearing loss, the first element of the Veteran's service 
connection claim is satisfied.

The Veteran is seeking service connection for bilateral hearing 
loss, which he maintains is related to his active service.  The 
Veteran claims he was exposed to heavy weapons and gunfire noise, 
especially during weapons and rifle training.  See "Statement in 
Support of Claim," VA Form 21-4138, received December 2002.  His 
DD-214 and service personnel records show that his military 
occupational specialty was a light weapons infantryman, and he 
was awarded a Sharpshooter (Rifle M-1) commendation.  

Review of the Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and/or diagnoses of hearing 
loss in-service.  The Board notes that the Veteran complained of 
left ear pain associated with ringing of the ears.  See January 
1964 Chronological Record of Medical Care.  However, there is no 
documented evidence of in-service noise exposure and/or evidence 
of hearing loss in the Veteran's STRs.  Although the Veteran's 
STRs are negative for a documented in-service noise exposure 
and/or evidence of hearing loss, the Board finds the Veteran's 
statements regarding in-service weapons noise exposure while 
serving as a light weapons infantryman consistent and credible 
with such service.  

The Veteran has also provided lay statements by his mother, 
niece, sister, and a friend who report that he has suffered from 
problems hearing for many years, including as early as his 
discharge from service.  See December 2002 Hand-Written Statement 
from the Veteran's Friend (S. P.); December 2002 Hand-Written 
Statement from the Veteran's Niece; December 2002 Hand-Written 
Statement from the Veteran's Sister; December 2008 Type-Written 
Statement from the Veteran's Mother; December 2008 Type-Written 
Statement from the Veteran's Niece.  The Veteran and those 
witnessing his pain first-hand are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to the Veteran and his witnesses observed 
through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

The record also contains a positive medical nexus opinion.  In 
this regard, the claims file contains an August 2009 Audiological 
Evaluation Reports from Dr. E. R. Bohannon, which states that the 
Veteran's "hearing loss is as likely as not caused by his 
military service."  The August 2009 audiologist relied on 
competent and credible medical history as provided by the Veteran 
to opine that his bilateral hearing loss disability is related to 
his service.  The Board finds that the positive nexus opinion 
coupled with credible statements of in-service noise exposure and 
supportive lay statements are probative, and thus, the evidence 
supports the Veteran's service connection claim for bilateral 
hearing loss.  

Considering the above-noted evidence, there is probative, 
contemporaneous evidence of in-service noise exposure with post-
service symptomatology of hearing loss, and supportive lay and 
medical statements.  Resolving doubt in the Veteran's favor, the 
Board finds that the evidence as a whole supports service 
connection for bilateral hearing loss disability.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant of 
service connection for bilateral hearing loss have been 
satisfied, and service connection for such disability is granted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran also seeks service connection for tinnitus and an 
inner ear disorder.  Although the Board regrets the additional 
delay, review of the record reflects that additional development 
is necessary prior to analyzing the claims on the merits.  

As noted, in a June 2009 remand, the Board determined that 
further development was required, and remanded the service 
connection claims to the RO/AMC for additional development, to 
include obtaining the Veteran's outstanding treatment records 
from the Bostick State Prison and affording the Veteran an 
examination to determine the extent and etiology of his tinnitus 
and inner ear disorder disabilities.   

Initially, the Board notes that the AMC/RO attempted to obtain 
the Veteran's outstanding treatment records from the Bostick 
State Prison (see July 2009 VA Letter to Bostick State Prison; 
September 2009 VA Letter to Bostick State Prison); thus, no 
further action is necessary in this regard.    

With regard to the examination for tinnitus and an inner ear 
disorder, review of the evidence of record reveals that the 
Veteran was scheduled for an examination at the Augusta VAMC on 
June 2010.  Further, the RO sent a letter to Dooly State Prison 
to inform the warden that the Veteran was scheduled for a VA 
examination, and "if transportation cannot be arranged to 
transport" the Veteran to the VAMC, "can arrangements be made 
to have the examination conducted at your facility, either by a 
VA examiner, a fee-based physician, or a prison medical official 
at VA expense."  See May 2010 VA Letter to Dooly State Prison.  
The RO referred to the Veteran by only one name (the name the 
Veteran used to file a claim for benefits).  In a subsequent 
correspondence, the Veteran indicated that all requests and 
notifications sent to Dooly State Prison must refer to the 
Veteran also using his alias (the name under which he was 
incarcerated) and include his prison identification number and 
his housing location number.  See May 2010 Hand-Written Letter 
from the Veteran.  Review of the May 2010 VA Letter to the warden 
of Dooly State Prison is negative for this information.  The 
Board finds that the VA's duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) has not been fulfilled when 
there is a question whether VA has provided a request for an 
examination without adequate information identifying the Veteran 
therein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2010).  As such, the RO must resend the May 2010 letter to the 
warden of Dooly State Prison, and include the Veteran's name and 
alias, prison identification number, and housing location number 
as outlined in the January 2011 Hand-Written Letter from the 
Veteran.  The Veteran should be afforded the benefit of the 
doubt, and pending a response from the warden at Dooly State 
Prison, another examination to determine the extent and etiology 
of his tinnitus and inner ear disorder disabilities should be 
provided if feasible.
 
Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his tinnitus and inner ear 
disorder disabilities, including treatment 
he received on October 21, 2010 and January 
5, 2011, at the Augusta State Medical 
Prison.  The Veteran should be allowed the 
opportunity to submit these records himself 
or to provide VA authorization to obtain 
any records so identified.  Any additional 
medical records so obtained should be 
associated with the Veteran's VA claims 
folder. 
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.   

2.  The AMC/RO should resend the May 2010 
letter to the warden of Dooly State Prison 
informing the warden that the Veteran will 
be scheduled for a VA examination, and if 
transportation cannot be arranged to 
transport the Veteran to the VA facility, 
can arrangements be made to have the 
examination conducted at Dooly State 
Prison, either by a VA examiner, a fee-
based physician, or a prison medical 
official at VA's expense.  The letter 
should include the Veteran's name and 
alias, prison identification number, and 
housing location number as outlined in the 
January 2011 Hand-Written Letter from the 
Veteran.  The RO/AMC should rely on 
January 2011 Hand-Written Letter from the 
Veteran for the contact information of the 
Veteran unless the Veteran provides 
notification that his contact information 
has changed.

The efforts made by the AMC/RO in trying to 
accommodate the Veteran's examination for 
tinnitus and inner ear disorder should be 
documented and associated with the claims 
file.

3.  After completing the above requested 
development and giving a reasonable period 
to respond, the AOJ must attempt all 
reasonable measures to schedule the 
Veteran for an examination to determine 
the nature and etiology of any current 
tinnitus and/or an inner ear disorder if 
the warden at Dooley State Prison responds 
to the above requested correspondence.  
If an examination is scheduled following 
response from the warden at Dooley State 
Prison, the Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  The 
examiner should review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  All necessary studies and tests 
should be conducted.  The examiner should 
render a diagnosis as to whether the 
Veteran currently has tinnitus or an inner 
ear disorder.  If any of these conditions 
is diagnosed, the examiner should obtain a 
complete history of the Veteran's pre-
service, in-service, and post-service 
noise exposure.  The examiner is requested 
to offer an opinion as to the approximate 
date of onset of any current tinnitus, 
and/or an inner ear disorder, and whether 
each condition is at least as likely as 
not (a 50 percent probability or greater) 
related to the Veteran's credible 
statements of noise exposure during 
service, related to the service-connected 
hearing loss, or otherwise related to 
service.  The examiner must provide a 
rationale for any opinion offered.

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claims 
for tinnitus and an inner ear disorder, 
taking into account any newly obtained 
evidence.  If the service connection 
claims remain denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.            

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


